                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

TOMMY MCGOOGAN                                                                      PLAINTIFF
ADC #147267

v.                                   1:18cv00086-JM-JJV

LINDA TEAGUE, LPN,
Grimes Unit, ADC; et al.                                                        DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court's findings in all

respects.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint is DISMISSED with prejudice

as to Deangelo Earl.

       Dated this 25th day of January, 2019.



                                               ____________________________________
                                               JAMES M. MOODY, JR.
                                               UNITED STATES DISTRICT JUDGE
